Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2022 and 4/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that IDS dated 4/21/2022 is a duplicate of the IDS dated 4/8/2022.
The information disclosure statement filed 7/18/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL #1 does not provide a translation from Chinese to English.  Foreign references have been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
US Patent reference #1 dated 4/8/2022 is a general background reference directed at HDR video processing.
US Patent reference #2 dated 4/8/2022 is a general background reference directed at utilizing a filter to tone map HDR image data.
US Patent reference #3 dated 4/8/2022 is a general background reference directed at HDR tone mapping image data to print data in consideration of the medium’s characteristics and viewing environment.
US Patent Application Pub reference #1 dated 4/8/2022 is a general background reference directed at generating correction data for printing with a plurality of nozzles.
US Patent Application Pub reference #2 dated 4/8/2022 is a general background reference directed at HDR to LDR processing using a neural network.
US Patent Application Pub references #3-5 dated 4/8/2022 are general background references directed at compression while reducing variation in brightness of wide dynamic range image data.
US Patent Application Pub references #6, #7, #10, #14 and #15 dated 4/8/2022 are general background references directed at HDR tone mapping.
US Patent Application Pub reference #8 dated 4/8/2022 is a general background reference directed at utilizing a filter to tone map HDR image data.
US Patent Application Pub reference #9 dated 4/8/2022 is a general background reference directed at HDR to LDR processing.
US Patent Application Pub reference #11 dated 4/8/2022 is a general background reference directed at HDR to LDR processing based on a display’s luminance range.
US Patent Application Pub reference #12 dated 4/8/2022 is a general background reference directed at HDR tone mapping image data to print data.
US Patent Application Pub reference #13 dated 4/8/2022 is a general background reference directed at HDR to LDR processing.
Foreign reference #1 dated 7/18/2022 is directed to HDR tone mapping image data to print data.
Foreign reference #2 dated 7/18/2022 corresponds to US Patent Application Pub reference #15 of the IDS dated 4/8/2022.
NPL reference #1 dated 7/18/2022 is not considered by the Examiner because there is no translation from Chinese to English provided.

/BARBARA D REINIER/Primary Examiner, Art Unit 2672